 1
 2                                                                              FILED
                                                                              S. Gi;TR1CT COURT
 3
 4                                                                        q~ 2 02019
 5                                                                CEt~TR.'~l D~, ~- ~i T Gr CA'   r~?~:i
                                                                                                       , .


 6
 7
 8                             UNITED STATES DISTRICT.COURT
 9I                          CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                        Case No.:~~'~c~'~~--,~~ ~ ~~~
11
                            Plaintiff,                  ORDER OF DETENTION PENDING
12                                                      FURTHER REVOCATION
                    v.                                  PROCEEDINGS
13                                                     (FED. R. CRIM.P. 32.1(a)(6); 18
                                                        U.S.C. § 3143(a)(1))
14
                            Defendant.
15
16          The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the C~--1~~ ~                      District of
18    ~.~ ~~~ds~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21    Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~       The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under 18
24             U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (~         information in the Pretrial Services Report and Recommendation
26            (~)        information in the violation petition and reports)
27            (~         the defendant's nonobjection to detention at this time
28            ()         other:


                                                  fJ
 1           and/ or
 2 B.(~      The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community if released under 18 U.S.C.
 5           § 3142(b) or (c). This finding is based on the following:
 6          (~     information in the Pretrial Services Report and Recommendation
 7          (~     information in the violation petition and reports)
 8          (~     the defendant's nonobjection to detention at this time
 9          ()     other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~-v ~,ca ~— ZD "Zo
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
